Name: Commission Regulation (EC) No 1411/2003 of 7 August 2003 amending Regulation (EC) No 1623/2000 laying down detailed rules for implementing Regulation (EC) No 1493/1999 on the common organisation of the market in wine with regard to market mechanisms
 Type: Regulation
 Subject Matter: agricultural policy;  agricultural activity;  food technology;  European Union law
 Date Published: nan

 Important legal notice|32003R1411Commission Regulation (EC) No 1411/2003 of 7 August 2003 amending Regulation (EC) No 1623/2000 laying down detailed rules for implementing Regulation (EC) No 1493/1999 on the common organisation of the market in wine with regard to market mechanisms Official Journal L 201 , 08/08/2003 P. 0012 - 0013Commission Regulation (EC) No 1411/2003of 7 August 2003amending Regulation (EC) No 1623/2000 laying down detailed rules for implementing Regulation (EC) No 1493/1999 on the common organisation of the market in wine with regard to market mechanismsTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 1493/1999 of 17 May 1999 on the common organisation of the market in wine(1), as last amended by Regulation (EC) No 806/2003(2), and in particular Articles 26, 33 and 36 thereof,Whereas:(1) Commission Regulation (EC) No 1623/2000(3), as last amended by Regulation (EC) No 1183/2003(4), grants a derogation under the aid scheme for grape must used to enrich wine for musts from wine-growing zones other than CIII. The derogation expires at the end of the 2002/03 wine year. However, pending a forthcoming in-depth examination of the aid scheme, the status quo should be maintained and the derogation in question extended.(2) The distillation rules for wine obtained from grapes classified as both wine grapes and grapes for other uses were slightly adjusted for the 2001/02 and 2002/03 marketing years pending more profound changes. As the preparatory work for these has not yet been completed the adjustments made for 2001/02 and 2002/03 should continue to apply.(3) There are technical inconsistencies between certain Articles and paragraphs in Regulation (EC) No 1623/2000 that need to be corrected.(4) Regulation (EC) No 1623/2000 should be amended accordingly.(5) The Management Committee for Wine has not delivered an opinion within the time limit set by its chairman,HAS ADOPTED THIS REGULATION:Article 1Regulation (EC) No 1623/2000 is hereby amended as follows:1. In Article 13(1) the second subparagraph is replaced by:"However, for wine years 2003/04 to 2004/05 for rectified concentrated musts obtained from grapes harvested outside wine-growing zones CIII (a) and CIII (b), in establishments that began production of rectified concentrated musts before 1 January 1986 in the case of Spain, and before 30 June 1982 elsewhere, the aid shall be that specified for zone CIII products."2. In Article 52(1) the fourth subparagraph is replaced by:"However, in the case of wine obtained from grapes of varieties classified as both wine-grape varieties and varieties for the production of spirits distilled from wine with a designation of origin, the total quantity normally produced in the region during that reference period shall be reduced by the quantities that were the subject of distillation other than to produce spirits distilled from wine with a designation of origin in that period. Moreover, where the quantity normally produced in the region is over 5 million hl, this total quantity normally produced shall be reduced by 1,4 million hl for the 2001/02 to 2004/05 wine years."3. In Article 58 the second subparagraph is amended as follows:(a) point (a) is replaced by:"(a) the buying-in price for remaining quantities as indicated in the first subparagraph and the price for the alcohol produced from them and delivered to the intervention agency shall be reduced by EUR 0,6279/% vol of alcohol and per hectolitre in the case of distillation as indicated in Article 27 of Regulation (EC) No 1493/1999 and by EUR 0,7728/% vol of alcohol and per hectolitre in the case of distillation as indicated in Article 28 of that Regulation;"(b) point (c) is deleted.4. Article 91(8) and (9) are replaced by:"8. Ownership of the alcohol covered by a removal order shall be transferred on the date indicated in the order, which may not be later than the date specified in compliance with the third subparagraph of paragraph 7.9. If by the fault of the successful tenderer the alcohol is not removed until after the date stated in the removal order he shall pay the storage costs and theft, loss or destruction shall be at his own risk.If by the fault of the intervention agency the alcohol is not removed until after the date stated in the removal order the Member State shall compensate the tenderer for losses sustained."Article 2This Regulation shall enter into force on the day following its publication in the Official Journal of the European Union.It shall apply from 1 August 2003.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 7 August 2003.For the CommissionFranz FischlerMember of the Commission(1) OJ L 179, 14.7.1999, p. 1.(2) OJ L 122, 16.5.2003, p. 1.(3) OJ L 194, 31.7.2000, p. 45.(4) OJ L 165, 3.7.2003, p. 20.